Citation Nr: 0208529	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  00-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an increased disability evaluation for 
residuals of a fusion of the left navicular bone with 
traumatic arthritis and osteoarthritis of the left wrist, 
currently evaluated as 10 percent disabling. 

(The issue of entitlement to an increased disability 
evaluation for bilateral hearing loss will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  As noted, in a June 2001 Remand, the 
veteran has raised the issue of service connection for 
tinnitus, and this issue is referred to the RO for the 
appropriate development.  

The Board is undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The postoperative residuals, fusion of the left wrist, the 
minor extremity, are productive of the equivalent of 
favorable ankylosis in 20 to 30 degrees dorsiflexion. 


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for the 
postoperative residuals of a left wrist fracture, the minor 
extremity, have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5214 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modify the adjudication 
of all pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) [hereinafter "VCAA"]. 

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the present case, by virtue of the statement of the case, 
the June 2001 Board remand, and the November 2001 
supplemental statement of the case, the veteran and his 
representative were notified of the evidence necessary to 
establish his rating claims as well as the pertinent law and 
regulations.  Additionally, in an October 2001 the RO 
informed the veteran of the contents of the VCAA.  Throughout 
the current appeal, the veteran has referenced treatment for 
his service-connected disabilities at the VA Medical Center 
(VAMC) in Knoxville, Tennessee.  Copies of records of 
treatment that the veteran have been obtained and associated 
with his claims folder.  Also, VA examinations were conducted 
during the appeal period. The RO in a June 2001 letter asked 
the veteran to furnish the names, addresses, and dates of any 
VA, private, and military treatment that he had received for 
his hearing loss and the left wrist disability.  In November 
2001, the RO received a letter, along with signed VA Forms 
21-4142; however, he failed to identify any additional 
records.  Consequently, the Board concludes that the RO has 
made reasonable efforts to obtain relevant treatment records 
adequately identified by the veteran.  The Board concludes, 
therefore, that the VA has met its duties under the VCAA and 
the current decision is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records show that the veteran sustained a 
left wrist fracture of the navicular bone.  He reported that 
he fell on his outstretched hand.  Due to nonunion of the 
left navicular bone, a bone graft from his right ileum was 
performed.  A March 1971 rating decision granted service 
connection for the postoperative fusion of the left navicular 
bone, assigning a non-compensable evaluation.  

In May 1971, the veteran underwent a VA evaluation.  X-ray 
examination revealed an ununited fracture of the navicular 
bone with loss of articular cartilage of the radiocarpal 
joint.  The examiner indicated that this was possibly 
degenerative in nature.  The diagnoses included residuals of 
fracture, left wrist, postoperative, with marked limitation 
of motion and scar and bony irregularity, right iliac crest, 
non-symptomatic, donor site of bone graft.

In July 1971, the RO increased the disability evaluation to 
10 percent disabling, which has remained in effect since that 
time.  VA outpatient records show that in March 1973, screw 
fixation of the left navicular was performed. 

VA outpatient records dated in March 1999 relate that the 
veteran complained of left hand pain and left thumb 
"twitching."  On examination of the left hand there was no 
evidence of tenderness and he had good range of thumb motion.  
The diagnosis was status post repair of left navicular 
fracture.  

At VA examination in September 1999, the veteran reported 
that he had increasing left wrist symptoms.  His symptoms 
included constant pain, weakness, thumb locking, and 
inability to lay his left hand flat on a surface.  He 
reported he constantly dropped things.  The veteran indicated 
that he worked as a prison warden and the wrist problems did 
not particularly affect his work, but interfered with his 
farm work.  The examination showed no swelling of the left 
wrist.  There were two well-healed scars over the navicular 
area.  The range of motion of the left wrist was 33 degrees 
of dorsiflexion, 50 degrees of palmar flexion, 3 degrees of 
radial deviation and 25 degrees of ulnar deviation.  The 
diagnosis was status post surgical repair of the left wrist 
with decreased range of motion and traumatic and 
osteoarthritis.

Subsequently, the veteran was seen at a VA outpatient clinic 
for various problems, including his left wrist.  The records 
dated in July 2001 relate that the veteran reported pain over 
the radial side of the wrist and hand.  His pain increased 
with activities such as gardening, loading hay, and yard 
work.  He rated the pain as usually 4 to 5 and 8 at the 
worst.  He indicated that Naprosyn helped a lot but he 
experienced problems if he did not take his medication for a 
few days.  On examination, it was noted that left wrist 
dorsiflexion was limited to 30 degrees and palmar flexion was 
60 degrees.  There were nontender surgical scars over the 
radial and dorso-radial surfaces of the left wrist and 
proximal hand.  It was noted that he had a good grip. 

In a statement received in August 2001, the veteran reported 
that he had to give up farming due to the weakness and 
limited motion of the left wrist.  

A VA joint examination was conducted in October 2001.  The 
veteran reported that his symptoms included stiffness, 
weakness, pain, instability, thumb locking, easy 
fatigability, lack of endurance, giving away, and inability 
to grasp and grip, especially using the thumb.  He was right 
hand dominant.  He used a splint occasionally for pain 
relief.  The severity of the pain was 4-10/10.  The pain was 
characterized by aching and throbbing.  The pain timing was 
continuous.  He reported that the pain was precipitated by or 
intensified by grasping, gripping, and the weather changes.  
The pain was partially alleviated by ceasing the activity.  
The veteran was a warden.  He had no limitations on driving, 
stairs, or other activities of daily living except for 
grasping and gripping.

Subjective observations included pain complaints, some 
guarding of the wrist, apparent motion restriction, and 
functional restriction.  On examination, the range of motion 
of the left wrist flexion was 0-35 degrees (0-90 degrees was 
considered normal); extension was 0-30 degrees (0-80 degrees 
was considered normal); radial deviation was 0-20 degrees (0-
20 degrees was considered normal); ulnar deviation was 0-27 
degrees (0-45 degrees was considered normal).  The fingers 
and thumb approximated the median transverse fold.  He was 
unable to hold a large textbook with grasping.  He had 
complaints of pain on pushing and twisting of the wrist.  
There was no effusion or swelling.  There was no palpable 
muscle spasm in the snuff box area.  There was tenderness to 
palpation over the scaphoid.  An examination of the soft 
tissues revealed well healed surgical scars which measured 
approximately 3-4 cm.  These had mild tenderness to palpation 
but the scars appeared well healed.  An examination of the 
thumb suggested that the veteran also had triggering of the 
thumb.  Imaging studies showed a screw to the navicular bone 
used for the open reduction and internal fixation of the 
fracture.  There were mild osteoarthritis changes including 
narrowing of the scapholunate joint and radial carpal joint 
with osteophyte formation between the lunate and triquetrum.  
The impressions were left wrist degenerative joint disease, 
healed scaphoid fracture, and trigger thumb.  The examiner 
rendered an opinion that the left wrist demonstrated weakened 
movement with excessive fatigability with repetitive use.  
There was no evidence of incoordination except for mild 
locking of the trigger thumb which the examiner did not 
believe was related to the service connected wrist disorder.  
The effect of the injury was estimated to be about 50 percent 
of functional loss of ability secondary to pain, loss of 
mobility secondary to pain, and limitation of motion.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are administered under a Schedule for 
Rating Disabilities (Schedule) which is found in 38 C.F.R. 
Part 4 and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Id.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The RO has rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist. 
Diagnostic Code 5215 provides for the evaluation of limited 
motion of the wrist. Limitation of motion of the wrist (major 
or minor) to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation. This is the highest rating permitted 
under this Diagnostic Code.

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist.  When there is wrist ankylosis, in the minor 
extremity, and the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion, a 20 percent rating is assignable.  When the 
ankylosis is in any other position except favorable, in the 
minor extremity, a 30 percent rating is assignable.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration or that they 
produce limitation of function of the affected body part. 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805.

In reporting the diagnosis in September 1999, the examiner 
included traumatic arthritis and osteoarthritis.  Arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010.  
Degenerative arthritis established by X-ray findings, under 
Diagnostic Code 5003, is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2001). 

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as at least minimally compensable.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence shows that the veteran has limitation of motion 
of the left wrist which is evaluated as 10 percent disabling, 
which is the maximum evaluation warranted under Diagnostic 
Code 5215.  However, the recent VA examination showed that in 
addition to significant wrist pain, the veteran was also 
experiencing weakened movement with excessive fatigability 
with repetitive use.  Additionally, the examiner indicated 
that as a result the veteran had lost 50 percent of function 
of his left wrist.  After reviewing the evidence in 
conjunction with the Deluca case, it is the judgment of the 
Board that the postoperative residuals, fusion of the left 
wrist results in the equivalent of favorable ankylosis in 20 
to 30 degrees dorsiflexion. As such a 20 percent rating is 
warranted under Diagnostic Code 5214.

However, the current evidence does not provide a basis for a 
rating in excess of 20 percent.  The evidence does not show 
the presence of ankylosis is in any other position except 
favorable.  The Board notes that although the surgical scars 
were reported as tender, they were also described as well 
healed and there was no evidence that they were objectively 
painful.  Any symptoms resulting from, the scars are included 
in the current rating which encompasses the postoperative 
residuals.  Accordingly, the Board finds that a rating in 
excess of 20 percent is not warranted.


ORDER

Entitlement to an increased rating of 20 percent for the 
postoperative residuals of a fracture of the left wrist, the 
minor extremity, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

